 



Exhibit 10.01(h)
(QUADRIGA SUPERFUND LOGO) [c13568c1356800.gif]
TO BE EFFECTIVE AS OF THE END OF THE MONTH IN WHICH YOU SUBMIT THIS SERIES
EXCHANGE SUBSCRIPTION AGREEMENT, THIS SERIES EXCHANGE SUBSCRIPTION AGREEMENT
MUST BE PROPERLY COMPLETED AND DELIVERED TO SUPERFUND ASSET MANAGEMENT, INC., OR
TO YOUR BROKER-DEALER IN TIME FOR IT TO BE FORWARDED AND RECEIVED BY SUPERFUND
ASSET MANAGEMENT, INC., ON BEHALF OF QUADRIGA SUPERFUND, L.P., TEN (10) DAYS
BEFORE THE LAST DAY OF THE MONTH, ATTN: SUPERFUND CAPITAL MANAGEMENT, INC., C/O
SUPERFUND ASSET MANAGEMENT, INC., 489 FIFTH AVENUE, NEW YORK, NY 10017.
EXCHANGE REQUESTS ARE IRREVOCABLE FIVE DAYS AFTER SUBMISSION TO YOUR
BROKER-DEALER.
By execution and delivery of this Series Exchange Subscription Agreement, I
hereby redeem the Units of Quadriga Superfund, L.P Series A or Series B, as
identified below under “Series Exchange Election,“ and, by application of the
proceeds of such redemption to the payment of the purchase price for Units of
the other Series, I hereby subscribe for Units in the other Series at a price
equal to 100% of the Net Asset Value per Unit of such Series as of the close of
business on the date of the applicable monthly closing.
I understand that the minimum exchange amount, and the minimum holding amount in
case of partial exchanges, is $5,000 or a number of whole Units the Net Asset
Value of which is equal to or greater than $5,000, and that requests for an
exchange of less than $5,000, or the Unit equivalent thereof, will not be
effected. I further understand that, if I am requesting an exchange for less
than the full amount of my investment in one Series, I must retain Units with a
Net Asset Value of at least $5,000 in that Series after the exchange is
completed.
PLEASE NOTE: If a partial exchange would result in you holding Units with a Net
Asset Value of less than $5,000 in the Series from which Units are to be
redeemed to effect the requested exchange, the exchange request will be deemed
to be a request for an exchange of your full investment amount into the other
Series, and by your signature below you hereby consent to such exchange.
BY SIGNING BELOW, YOU ACKNOWLEDGE RECEIPT OF THE QUADRIGA SUPERFUND, L.P.
PROSPECTUS DATED  M / M / D / D / Y / Y  A N Y APPLICABLE SUPPLEMENT TO THE
PROSPECTUS, THE CURRENT MONTHLY REPORT FOR THE FUND, THE FUND’S SUBSCRIPTION
AGREEMENT AND THIS SERIES EXCHANGE SUBSCRIPTION AGREEMENT, THE TERMS OF ALL OF
WHICH GOVERN THE INVESTMENT IN THE UNITS FOR WHICH YOU ARE SUBSCRIBING.
SERIES EXCHANGE ELECTION

         
Dollar Amount $
      (not less than $5,000, to be rounded up to nearest whole Unit)
 
       
 
       
OR
       
 
       
Number of Units
      (NAV of at least $5,000)
 
       

to be redeemed from Quadriga Superfund, L.P. o Series A OR o Series B (check
one) and exchanged for Units in the other Series.
ACCOUNT INFORMATION
(Please print).

                                                 
Account Name:
                      Telephone       -       -                                
         
 
                                               
Account Number:
                      Fax       -       -                                      
   
 
                                               
Address
                      E-Mail                                      
Street, City, State, Zip Code
                                               
 
        ,                                      
 
                                               

NOTICE REGARDING SERIES EXCHANGE: No administrative fees will be charged in
connection with this Series Exchange transaction. However, a Series Exchange
constitutes the redemption of Units of one Series of Quadriga Superfund, L.P.
and a concurrent purchase of Units of the other Series subject to a maximum
sales commission of 10% of the initial investment amount in the new Series (paid
at a rate of 1/12 of 4% per month). Accordingly, investors making a
Series Exchange will incur aggregate sales commission charges of up to 10% of
the value of the Units being subscribed for in the new Series pursuant to a
Series Exchange regardless of the amount of sales commission charges paid in
connection with their investment in the other Series of Quadriga Superfund, L.P.

1 / 2



--------------------------------------------------------------------------------



 



(QUADRIGA SUPERFUND LOGO) [c13568c1356800.gif]
AUTHORITY TO REQUEST EXCHANGE
The undersigned hereby authorizes Superfund Capital Management, Inc. to redeem
the dollar amount or number of Units of Quadriga Superfund, L.P. in the Series
indicated above, at the Net Asset Value thereof, and to apply the net proceeds
of that redemption to the purchase of Units in the other Series at the Net Asset
Value thereof.
The undersigned hereby represents and warrants that, if an individual, the
undersigned is the true, lawful, and beneficial owner of the Units to which this
Series Exchange Subscription Agreement relates with full power and authority to
request such exchange or, if an entity, has full power and authority to request
such exchange from and on behalf of the entity named below. The undersigned
represents that the signature(s) below is/are true and correct. The undersigned
represents that there has been no change in the undersigned’s financial
circumstances and that the Suitability Requirements Form (see Prospectus
Exhibit D, Pages D-5 and D-6) initially completed when making the undersigned’s
initial investment in Quadriga Superfund, L.P. remains accurate and complete,
and the undersigned understands that, by signing below, the undersigned will be
deemed to make, with respect to this Series Exchange Subscription Agreement, all
the representations and warranties contained in such Suitability Requirements
Form, including those relating to the undersigned’s satisfying the applicable
financial suitability requirements under “State Suitability Requirements” and
citizenship status. The undersigned reaffirms the Power of Attorney (see
Prospectus Exhibit D, Page D-3) submitted when making the undersigned’s initial
investment, and hereby appoints Superfund Capital Management, Inc., its
successors and assigns, as the undersigned’s true and lawful attorney-in-fact,
for the purposes and to the extent set forth therein, with respect to the
undersigned’s acceptance of the interest in the Series subscribed for hereby.
The undersigned acknowledges that this Series Exchange Subscription Agreement is
irrevocable 5 days after submission to the undersigned’s broker-dealer. This
Series Exchange Subscription Agreement and the power-of-attorney included herein
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to the conflicts of law provisions thereof. If
applicable, the undersigned continues to consent to delivery of electronic
statements.
SIGNATURE(S)
(Please print — except signatures).

              Name of Investor   Name of Co-Investor (or Custodian or Trustee)
 
           
 
                 
 
           
 
           
 
  M / M / D / D / Y / Y       M / M / D / D / Y / Y
 
           
Signature
  Date   Signature   Date

Signature(s) must be identical to name(s) in which Units are registered.
BROKER-DEALER MUST SIGN
I hereby certify that I have discussed with the investor identified above all of
the pertinent facts relating to the risks, tax consequences, lack of liquidity
of the Units, and the management and control of Quadriga Superfund, L.P. by
Superfund Capital Management, Inc. in connection with an investment in Quadriga
Superfund, L.P., and that the investor will incur sales commission charges with
respect to the Units acquired as a result of this Series Exchange without regard
to sales commissions previously paid. I have reasonable grounds to believe that,
based on the information obtained from this investor concerning his/her
investment objectives, other investments, financial situation, and needs and any
other information known to me, that the Series Exchange from an investment in
Series o A or o B (check applicable box) to an investment in the other Series is
suitable for such investor in light of his/her/their investment objectives and
suitability characteristics.
SIGNATURE(S)
(Please print — except signatures).

             
Broker-Dealer Firm Name
           
 
           
 
             
 
           
Name of Registered Representative
      Name of Principal    
 
           
 
                 
 
           
 
           
 
  M / M / D / D / Y / Y       M / M / D / D / Y / Y
 
           
Signature
  Date   Signature   Date

2 / 2